NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas             956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          October 16, 2015

      Hon. Gaines F. West II                        Hon. Thomas F. Nye
      West, Webb, Allbritton & Gentry, P.C.         Gault Nye & Quintana
      1515 Emerald Plaza                            Attorneys at Law
      College Station, TX 77845-1515                717 Everhart, Suite A
      * DELIVERED VIA E-MAIL *                      Corpus Christi, TX 78411
                                                    * DELIVERED VIA E-MAIL *
      Hon. Roger W. Hughes
      Adams & Graham
      P. O. Drawer 1429
      Harlingen, TX 78551-1429
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00696-CV
      Tr.Ct.No. 2014-DCL-00910-I
      Style:    Columbia Valley Healthcare System L.P. d/b/a Valley Regional Medical
                Center v. Maria Zamarripa, as Guardian of the Estates of Rey Francisco
                Ramirez and Rammy Justin Ramirez, Minors


               Appellant’s motion for rehearing in the above cause was this day DENIED by this
      Court.



                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch